DECISION
On August 18,2016, the Court revoked the Defendant’s suspended sentence for violations of the conditions of his probation and sentenced the Defendant to a commitment to the Montana Department of Corrections for a term of five (5) years, with two (2) years suspended, for the offense of Count I: Criminal Possession of Dangerous Drugs (methamphetamine), a Felony, in violation of §45-9-102(1), MCA. The Court granted credit for time served prior to sentencing from July 19, 2016 - August 18, 2016 (31 days). The Department was authorized to place the Defendant into an appropriate community-based program, facility, or a State corrections institution, with the Court recommendation that the Defendant be placed at MASC, followed by appropriate treatment, including chemical dependency treatment. The Court recommended all previously imposed conditions of Defendant’s sentence remain in full force and effect should Defendant be granted an early release.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of *100Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 17th day of November, 2016.
DATED this 8th day of December, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.